       Case 1:18-cv-03456-AJN-GWG Document 48 Filed 05/15/19 Page 1 of 1

                                                                                                                  Reshma Khanna | Associate
                                                                                         Direct 646.292.8765 | rkhanna@goldbergsegalla.com




                                                  May 15, 2019


VIA ELECTRONIC FILING

The Honorable Judge Alison J. Nathan
U.S. District Court Southern District of New York
40 Foley Square
New York, New York 10007

              Re:      De La Rosa v. Aspenly Co. LLC et al.,
                       Case No.: 1:18-cv-03456

Dear Honorable Judge Nathan:

         This law firm represents Defendant Aspenly Co. LLC (“Defendant”) in the above
referenced matter. Defendant Aspenly Co. LLC requests an adjournment of the post discovery
status conference currently scheduled for May 17, 2019. Plaintiff and Defendant Pure Green
NYC 8th Street Corp. consent to the application to adjourn the May 17, 2019 conference.
Counsel for Aspenly Co. LLC has a scheduling conflict with the May 17, 2019 conference. This
is the third request for an adjournment. The parties previously requested adjournments due to the
mediation that took place on May 9, 2019, and are currently waiting on a mediator’s proposal.
The parties are available on June 7, 2019, June 21, 2019 and July 19, 2019.

        Thank you for your consideration.

                                                             Kindest regards,




                                                             Reshma Khanna, Esq.



VIA ECF: All Counsel




    711 3rd Avenue, Suite 1900 | New York, NY 10017 | 646.292.8700 | Fax 716.566.5402 | www.GoldbergSegalla.com
   NEW YORK | ILLINOIS | FLORIDA | MARYLAND | MISSOURI | NORTH CAROLINA | PENNSYLVANIA | NEW JERSEY | CONNECTICUT | UNITED KINGDOM

22964179.v1
